Citation Nr: 1713292	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to May 25, 2016 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for residuals of a right knee injury.  

3.  Entitlement to an initial rating in excess of 10 percent for chronic left knee sprain with minimal degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.  He has been awarded the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In the June 2008 rating decision, the RO, in pertinent part, increased the Veteran's PTSD rating from 30 to 50 percent, effective December 18, 2007, and denied his increased rating claim for residuals of a right knee injury.  In the August 2008 rating decision, the RO, in pertinent part, granted service connection for chronic left knee strain with minimal degenerative joint disease, evaluated as 10 percent disabling, effective December 18, 2007.    

In February 2016, the Board remanded the case for additional development. 

In a July 2016 rating decision, the RO increased the Veteran's PTSD rating to 70 percent, effective May 25, 2016.  Inasmuch as higher ratings are available for both periods of the staged ratings for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for PTSD remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In addition, the record reveals a March 2009 claim for entitlement to a clothing allowance.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).   

The issues of entitlement to a rating in excess of 20 percent for residuals of a right knee injury and entitlement to an initial rating in excess of 10 percent for chronic left knee sprain with minimal degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, due to such symptoms of impaired impulse control, difficulty adapting to stressful situations, obsessional ritualistic behaviors that interfere with routine activities, sleep impairment, and hypervigilance, without more severe manifestations that more nearly approximate total occupational and social impairment.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire appellate period, the criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

With respect to the Veteran's claim herein, the Veteran has not alleged that VA has failed to fulfil its duty notify or assist in the development of his claim.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  In sum, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds it may proceed to a decision.

II.  PTSD 

Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir 2013).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126(b).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background

The Veteran filed the instant increased rating claim in December 2007.  He seeks a rating in excess of 50 percent prior to May 25, 2016 and in excess of 70 percent thereafter. 

Pertinent evidence as to the level of severity of the Veteran's PTSD includes VA examinations dated in February 2008 and May 2016, as well as VA treatment records during the appeal period.  

In a January 2008 VA treatment note, the treating physician transcribed the Veteran's report that while "meds [for PTSD] [were] helpful, he and others, particularly his wife, have observed a 'letting down of his guard' in recent months."  The Veteran explained that he has "more intolerance of others being themselves, if he disagree[d] with their position."  He reported that while he has used a "punching bag in the cellar to vent his frustration . . . [he] has on occasion lost his temper at home."  When that happens, "his wife recommend[ed] [that] he goes to his fathers to sleep."  The Veteran expressed that he was "unhappy . . . for losing relative control and setting a poor example for his children."  The treating physician advised that "perhaps . . . his [PTSD] can be aggravated by his police work . . . ."  On mental status examination, the Veteran appeared alert, cooperative, intense, contrite, and concerned.  He was dressed in his full police uniform.  There was "[n]o overt evidence of suicidal/hom[i]cidal ideation, pressured speech, impulsivity, or hypomania."  The Veteran was "unhappy with himself and his behavior."  The treating physician further noted that the Veteran was responsive to "clarifications that he [was] not alone in regard to having negative unacceptable impulses."  Judgment and insight were found to be "reasonably intact" at this time. 

In a February 2008 VA contract examination report, the examiner found the Veteran "highly anxious with pressured speech and agitation."  He had "a pleading quality to his presentation," although he was cooperative at the time.  The Veteran reported that his PTSD symptoms over the past two years "became worse and his work and his family life [was] . . . in jeopardy."  Symptoms included "panic attacks five to eight per month in which he feels like he is going to die."  The Veteran was not living with his wife at the time and was separated.  He reported that he was "very worried about losing his wife and children."  The examiner wrote that the Veteran "clearly stated that he is abusive emotionally and physically to his co-workers and his family."  He was isolated and experienced "panic attacks weekly at work."  He was living with his father at the time "because of these intense symptoms."  Sleep difficulties and night mares were also reported.   The examiner noted that the Veteran was employed as a policeman at the time, and that he "has had to use sick days up to 20 times per year."  He was described as 'cold hearted' because of his anger and irritability.  The examiner further noted that the Veteran had "difficulty with his wife and children" where he "gets very angry and can feel violent and out of control at times."  The Veteran expressed that he was "very concerned that he has traumatized his family" and that he "lost up to 40 pounds" without having been on a diet or exercising.  The Veteran reported that he was "completely isolated" and that he has had "homicidal ideation though he stated that he does not intend to hurt anyone and he has great deal of difficulty with his anger."  His relationship with his supervisor at work was described as "below average" and with his co-workers was "poor."  

On mental status examination, the examiner found that the Veteran's orientation was normal and that he was a "reliable historian."  His behavior was "quite anxious."  His affect and mood were "very angry and pleading for help."  He was "depressed with impaired impulse control, unprovoked irritability, and periods of violence," although his motivation was "good."  His communication was "impaired because of his pressured speech and his need to repeat his plight and pain."  His concentration was limited.  The Veteran had "panic attacks on a regular basis, but he [felt] like he was going to die."  He also felt "suspiciousness towards people," although he denied delusions and hallucinations, and none were evidence at the time.  The examiner noted that the Veteran described "obsessional rituals like he walks through the house every night looking for danger."  There was no evidence of a formal thought disorder.  The examiner found that the Veteran's judgment was "quite impaired" with "impaired abstract thinking."  He also had "mildly abnormal memory issues."  Suicidal intent and ideation was denied at this time, although the Veteran "did talk about homicidal ideation in which he is very angry but he stated he was not interested in hurting anyone."  At the same time, the examiner found that the Veteran was "more impulsive and this was explored with the [Veteran] in terms of his treaters having complete knowledge of his feelings."  The examiner rendered a diagnosis of PTSD and noted "difficulty with his sleep," "outburst of anger," "exacerbated startle and hypervigilance, and difficulty concentrating."  The examiner noted that the Veteran had "occasional interference in performing activities of daily living" and had "difficulty establishing and maintaining effective work and social relationships."  Further, he had difficulty "maintaining family role function" and "got separated because of his difficulty being around his family."  He also had "intermittent inability to perform recreation," although he understood all commands.  The examiner emphasized that the Veteran "[did] have a severe problem with anger and anger management," although he did not appear to "pose a threat of persistent danger, injury to himself, or others at this time."  The Veteran stated that he planned to participate in "a special program directed at this condition and that his treaters [were] well aware of his anger that is difficult for him to control at times." 

A March 2008 VA mental health treatment note indicates that the Veteran described "gradually worsening problems with rage" such that he felt as if he was "at an end    . . . ." He expressed "fear . . . [that] his job may be in jeopardy . . . ."  His marriage "[was] on the rocks."  He described that "his coworkers [were] afraid to work with him because he bl[ew] up . . . ."  Further, his wife complained that he was ". . . traumatizing the kids . . .  [due to his] swearing, screaming, putting holes in the walls."  While the Veteran denied "domestic violence of physically harming wife or children," he reported that when he "gets rageful," he wife "ma[de] him leave the house" to stay with his father.  He reported the he "[n]ow spen[t] about a third of the month out of the home."  On mental status examination, he was alert, cooperative, and awake, with good eye contact.  Thought process was linear and goal directed.  As for thought content, he discussed "fear of his anger/feeling out of control . . . [and] being unable to keep from exposure to reminders of the war in his job as police officer."  There were no gross limitations as to insight or judgment.  The Veteran endorsed symptoms of depression 'at times during the day' and panic attacks 'about 2 per week [where he] felt like someone [was] choking [him].'  He denied thoughts or intent of self-harm, although the treating physician noted that the Veteran "recently had thoughts of harming others," when he has "fleeting/reactive impulses when he feels frustrated with others."  Intent to harm others was denied at this time, and he was considered to be "[m]oderate [r]isk" for harming others. 

In an October 2008 VA mental health treatment note, strengths were noted as to employability, cognition, insight, supports, financial, and housing.  Limitations were noted as to interpersonal, mood, and significant medical illness.  The Veteran denied attempts and thoughts of harming himself or others.   He reported that he was studying for "sergeant's exam" and that he was "studying hard."  He also reported that he needed "some additional outlet once the exam was over." 

A June 2009 VA psychiatry outpatient note indicates a diagnosis of PTSD with comorbid "obsessional features."  The Veteran was "[t]rying not to be too demanding on his kids to excel [in] sports or academics."  He "[r]ecognize[d] [that] he pushe[d] them."  On mental status examination, he was alert, verbal, cooperative, thoughtful, and interactive.  He was dressed appropriately for the season in no acute distress.  There was no overt evidence of psychosis, suicidal or homicidal ideation, pressured speech, irritability, impulsivity, or hypomania.  Judgement and insight were "improving."  

In a November 2009 VA treatment note, strengths were noted in cognition, motivation, self-care, employability, and supports.  Suicidal and homicidal risk assessments were negative. 

VA treatment notes from April 2010 through March 2014 note "[s]hortfusedness," "[r]age response," "[o]bsessional symptoms," "[ i]rritability," "[a]nxiety," and "[d]epression" as the Veteran's target signs and symptoms.  

In an April 2010 VA psychiatry outpatient note, the Veteran expressed "feeling tense, anxious, and under stress at work and outside of work."  He tried using "various outlets [such as] punching bag, taking time off from work, [and] searching for other releases." He denied suicidal thoughts and attempts.  Homicidal attempts and thoughts were also denied at this time.  An assessment of PTSD with comorbid anxiety, depressive and "obsessional features" was rendered at this time.  

A September 2010 VA psychiatry outpatient note indicates a diagnosis of PTSD with "comorbid obsessional features."  The treating physician noted that the Veteran continued to take his medication regularly and that it was helpful.  The Veteran still "require[d] a more comprehensive intervention for his outspokenness, perfectionistic, and inability to tolerate 'bulls--t.'"  He has taken "yoga, heat yoga, [but] has found no relief."   On mental status examination, he appeared "clean, appropriate."  He was found to be oriented with clear, unpressured, logical, and fluent speech.  There was no overt evidence of "psychosis, suicidal or homicidal [ideation], or ideas of thoughts control/influence."  His mood was affable, tense, intense, bright, concerned, and anxious.  He was concerned about the impact of his behavior on his family and friends. 

During a February 2011 VA treatment session, the Veteran reported that his medications were helpful, although he "still los[t] his temper."  He noted that he felt "more in control: and thought about other employment opportunities, such as "[t]eaching history."  Strengths were noted in cognition, motivation, self-care, employability, and supports.   He answered "no" as to whether he tried to or had thoughts about seriously harming himself or others. 

A March 2011 VA treatment note documents the Veteran's response that his "family" was the source of "strength and hope." 

In an October 2012 VA treatment note, the Veteran identified his support system as "family."  He recounted that he was "exceptionally anxious the past 3 weeks" and that medications were helpful to "contain aspects of his irritability and obsessional focus."  

A February 2013 VA mental health outpatient note indicates a diagnosis of PTSD with comorbid obsessional features.  The Veteran indicated that his father had passed away and that he felt as though "he has los[t] a major support."  On mental status examination, he was dressed appropriately for the weather and appeared clean.  He was found to be oriented, coherent, and with clear, unpressured, logical, and fluent speech.  There was no overt evidence of psychosis, suicidal or homicidal ideation, or ideas of thought control/influence.  As for mood, he was observed to be distressed by his father's death.  There was no overt evidence of impulsivity, risk taking behavior, or hypomania at this time.  Judgment and insight were "mildly improved overall," with "temporary regression due to father's death." 

A June 2013 VA mental health outpatient note indicates that the Veteran struggled with "a recent conflict . . . with his neighbor and their fence which causes water to flow unto his fence and yard."  The medications "work[ed] ok" at the time.  He reported that his son "[was] into basketball" and that he "want[ed] [his son] to be college eligible in sports."  The treating physician "suggest[ed] that he might want to [be] less demanding."  On mental status examination, the Veteran was observed to be clean and appropriate as well as oriented.  His speech was clear, unpressured, logical, and fluent.  There was no overt evidence of psychosis, suicidal or homicidal ideation, or ideas of thought control/influence.  He was "[f]ocused on difficult neighbors" at this time and was "[u]pset about neighbors," although there was no overt evidence of impulsivity, risk taking behavior, or hypomania at this time.  Judgment and insight were mildly improved overall. 

A March 2014 VA mental health treatment note reflects that the Veteran was "struggl[ing] with his temper and obsessional features."  

A January 2015 VA psychiatry note reflects that the Veteran was sleeping better and "[did not] feel depressed" since taking Prozac.  He denied suicidal and homicidal ideation.  On mental status examination, his attitude appeared cooperative with good eye contact.  His appearance was groomed.  He was found oriented as to place, time, and person.  His speech was at normal rate, rhythm, and volume.  Mood was euthymic.  Affect was appropriate.  As for thought content, there were no hallucinations reported.  He exhibited logical thought process and intact attention and concentration.  Insight and judgment were found to be good. 

During a March 2015 VA mental health treatment session, the treating physician noted "low risk to self," "violence/aggression" and "impulsivity" as factors in risk assessment.  The treating physician also noted that the Veteran "admit[te]d to outburst of anger and punch[ing] coworker and fight[ing]."  The Veteran reported that he was "staying at his younger sister's apartment" at the time and was currently on sick leave.  He planned to retire soon.  The treating physician noted hypervigilance and that the Veteran "has placed measures at home with motion sensor lights."  On mental status examination, the Veteran appeared alert, oriented, reasonable, groomed, and cooperative.  His speech was at normal rate and volume.  His mood was euthymic and his affect was well-modulated and congruent.  His thought processes were logical, goal-directed, and coherent.  He was without delusions and suicidal and homicidal ideation.  There was no evidence of hallucinations.  His insight and judgment were good and his cognition was grossly intact at this time. 

A June 2015 VA psychiatry note reflects that the Veteran was "having dispute with his neighbor" and that he denied suicidal and homicidal ideation at this time.  On mental status examination, he was alert, oriented, reasonable, groomed, and cooperative with interview.  His speech was normal rate and volume.  His mood was dysphoric, although his affect was well-modulated and congruent.  His thought processes were without delusions.  There was no evidence of hallucinations.  His insight and judgment were good, and his cognition was grossly intact.  

An August 2015 VA psychiatry note indicates that the Veteran "got into trouble with his neighbor and got upset at this house."  He reported that "a close veteran friend . . . call[ed] and [got] him worked up" and that he "[did] not know how to manage this issue."  He was attending a self-help group at the Vet Center.  He denied suicidal and homicidal ideation at this time.  On mental status examination, the Veteran appeared alert, oriented, reasonable, groomed, and cooperative.  His speech had normal rate and volume.  His mood was dysphoric and anxious.  His affect was well-modulated and congruent.  His thought processes were logical, goal-directed, and coherent and had no illusions or hallucinations.  His insight and judgment were good.  His cognition was grossly intact. 

In an April 2016 VA psychiatry treatment session, the Veteran reported that "[h]is problems with neighbor [was] better because he has not been there [sic] home for 2 months."  He expressed that he intended to "attend Desert Storm reunion if he fe[lt] comfortable."  On mental status examination, he was alert, oriented,  and reasonable.  He appeared groomed and cooperative with the interview.  His speech had normal rate and volume.  His mood was dysphoric and anxious.  His affect was well-modulated and congruent.  His thought processes were logical and goal-directed and coherent.  The treating physician noted improvement of sleep disturbance.  

In May 2016, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination for his PTSD.  The examiner noted the Veteran's report that "if he has angry outbursts, his wife sends him there to be away from the family for a while," although he "has never been violent or aggressive towards his wife and kids, but they don't like to see him that way."  He stated that he has four children.  He reported that "he will go on his own as well, if he notices things are getting problematic."  He stayed "for a night or two and has spent 3-4 weeks there before."  He stated that in the past, "he has broken things at home and put holes in the wall."  He described that four weeks ago, he "became angry and threw a gallon of milk, which exploded on the floor."  His wife told him to leave, and he did.  He reported that he was "very overprotective" and that at his house, "he has a reinforced cellar door, cameras, motion lights, fencing around the house, and lighting."  He noted that he did not want his children spending time in the driveway.  He stated that "he is just trying to keep his family safe and hoping they will not want to go out anywhere," describing himself as a 'control freak.'  Also, if he wakes at night, "he will check to make sure everything is all set."  He did not feel "comfortable leaving things unsecured, such as a window open on a hot night."  He also stated that his children "don't like seeing him angry" and that his family "becomes distant from him because they think he's not being rational."  He talked to  "a handful of Vietnam veterans" to include "via social media."  He planned to attend a Gulf War reunion next week.  
The examiner noted that the Veteran reported "outbursts at work and issues with coworkers, as well as issues with driving, due to not feeling comfortable."  The Veteran now had "limited exposure to the public  . . . at work" and "[was] in an office by himself."  He did not express his difficulties because it affected his work, which was why he did not talk about it at work.  He stated that he "uses work as a way to keep busy and cope, so his mind doesn't wander."  He stated that work was something to focus on, although when he would go to emergency calls or problematic scenes, he would become agitated and need to find a quiet spot to 'deprogram himself.'  He reported that he was "nervous he will lose his job" "if he blows up or expresses his feelings, and it affects work."  He stated that "if he starts getting bombarded with papers to file, he will walk away and sit outside, or take a longer lunch break."  He stated that "he has spoken negatively towards coworkers.'  The examiner noted reported panic attacks five to seven times a week during which the Veteran experienced racing heart, feeling clammy, tunnel vision, rapid breathing, and neck and eye twitching.  He reported that "he always feels depressed and . . . nervous in group settings or when going to doctors."  He stated that "when triggered, he has become so nervous he has vomited and had excessive bow[e]l movements, panic attacks, and increased tics."  He denied having any legal issues at this time.  

As for relevant substance abuse history, the Veteran stated that while he used to drink excessively to cope before he was medicated, he has not drank "since about 16 years ago" and "currently attended AA meetings 3 times a week."  The examiner found that symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory, or stereotyped speech, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or work like setting, impaired impulse control, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner further observed that the Veteran presented with dysthymic mood, constricted affect, while cooperative and engaging.  He appeared well groomed in casual dress.  His thought process and content and behavior were within normal limits.  Speech was circumstantial. 

Analysis

Based on the foregoing, the Board resolves all reasonable doubt in the Veteran's favor and finds that during the entire appellate period (i.e. from December 18, 2007 to present), a 70 percent rating, but no higher, is warranted for the Veteran's PTSD.  During this appeal period, the Veteran's PTSD symptomatology was manifested impaired impulse control; difficulty adapting to stressful situations to include work; obsessional ritualistic behaviors that interfere with routine activities; sleep impairment; and hypervigilance.   

As noted, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

Throughout the appellate period, clinical evidence demonstrates that the Veteran experienced impaired impulse control with periods of violence.  In this regard, the Veteran has frequently reported difficulty controlling his anger at work and home, which at times led to periods of violence.  In the January 2008 VA treatment note, the Veteran admitted "letting down of his guard" stemming from his "intolerance of others being themselves if he disagree[d] with their position."  While he used  "a punching bag . . . to vent his frustration," "[he] has on occasion lost his temper at home."  He further expressed unhappiness for "losing relative control and setting a poor example for his children."  The February 2008 VA contract examiner noted that the Veteran "clearly stated that he [was] abusive emotionally and physically to his co-workers and his family" and that he was separated from his family at the time and lived with his father "because of these intense symptoms."  The Veteran also reported that he "[got] very angry and [felt] violent and out of control at times" as well as "difficulty with his wife and children."  The examiner found that the Veteran had "impaired impulse control [and] unprovoked irritability" and emphasized that he "[did] have a severe problem with anger and anger management."  The March 2008 VA mental health treatment note reflects that he was '. . . traumatizing the kids [due to] his swearing, screaming, [and] putting holes in the walls."  As noted, VA treatment notes from April 2010 through March 2014 reflect symptoms of "[s]hortfusedness," and "[r]age response."  The Veteran also reported disputes with his neighbor in June 2013 and June 2015 VA treatment notes.  Further, during the March 2015 VA mental health treatment session, the treating physician noted  "violence/aggression" and "impulsivity" as part of the Veteran's risk assessment,  suggesting his difficulty controlling his impulse.   

The Veteran has suggested exhibition of obsessive behaviors affecting his daily activities during the course of the appeal.  In this regard, the February 2008 VA contract examiner noted his description of "obsessive rituals [such as] . . . walk[ing] through the house every night looking for danger."  Various VA treating physicians have rendered diagnoses of PTSD with "obsessional features" during the appeal period, suggestive of the Veteran's continued obsessive behaviors affecting his daily activities.  See June 2009, April 2010, September 2010, February 2013, and March 2014 VA treatment notes.  The September 2010 VA treating physician observed that the Veteran still "require[d] a more comprehensive intervention for his . . . perfectionistic [sic]," alluding to his obsessive behaviors.  Further, during the March 2014 VA mental health treatment session, the Veteran voiced his concern that he was "struggl[ing] with his . . . obsessional features." 

The record also reflects that the Veteran has had difficulty with adapting to stressful situations throughout the appeal period.  He described that "his coworkers [were] afraid to work with him because he bl[ew] up" and that when he "gets rageful," his wife ma[de] him leave the house," such that he "[n]ow spen[t] about a third of the month out of the home," indicating his difficulty coping with stress at work and home.  See March 2008 VA mental health treatment note.  The April 2010 VA psychiatry note reflects that he "fe[lt] tense, anxious and under stress at work and outside of work" despite using "various outlets [such as] punching bag, [and] taking time off from work . . . ."  He also has taken "yoga [and] heat yoga, [but] has found no relief."  See September 2010 VA treatment note.  Further, during the March 2015 VA mental health treatment session, the Veteran "admit[ted] to outburst of anger and punch[ing] [a]coworker and fight[ing]" at work, illustrating  his continued difficulty with adapting to stressful situations.  

While the Veteran has not demonstrated all of the symptoms associated with the 70 percent rating criteria, the Board acknowledges that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App 436, 442-43 (2002).  For example, there is little or no evidence in the clinical evidence of suicidal or homicidal ideation, inability to maintain effective relationships, or neglect of personal hygiene.  However, the Veteran's symptoms, especially his impaired impulse and difficulty adapting to stressful circumstances,  have been of the frequency, severity, and duration to have rendered impairment in his social and occupational functioning throughout the pertinent appeal period.  See id., 16 Vet. App at 442-43; Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013).  

The Board has also considered whether the Veteran's PTSD warrants a higher rating.  The Board concludes that his disability does not more closely approximate the criteria for a 100 percent rating at any point during the appeal period.  

The evidence fails to demonstrate persistent danger of hurting self or others.  In this regard, the February 2008 VA contract examiner found that the Veteran did not appear to "pose a threat of persistent danger, injury to himself, or others . . . ." Indeed, the Veteran consistently denied thoughts of harming himself or others.  See January 2008 VA treatment note; June 2009 VA psychiatry outpatient note; April 2010 VA psychiatry note; September 2010 VA psychiatry outpatient note; February 2013 VA mental health outpatient note; January 2015 VA psychiatry note.  While he expressed "thoughts of harming others" and "fleeting/reactive impulses" at the March 2008 VA treatment session, he denied intent to harm others at the time, and homicidal ideation was otherwise consistently denied in previous treatment notes, as discussed above.  To the extent that the Veteran reported feeling "angry outbursts" during the May 2016 DBQ examination, the evidence does not indicate that such led to persistent danger of hurting himself or others, and the Board finds that such symptom has been contemplated by the current 70 percent rating.  In this regard, he reported that he was not "violent or aggressive towards his wife and kids" at the May 2016 DBQ examination.  Although he has previously "broken things at home," he willingly left home to stay at a family condo.  Further, he was able to "use . . . work as a way to keep busy and cope so his mind doesn't wander," and that when faced with stressful situations,  he was able to "walk away and sit outside or take a longer lunch break," indicative of his active efforts to control his stress to prevent it from escalating.  

Further, the record is devoid of evidence indicating persistent delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation, and memory loss for names of close relatives, own occupation, or own name.  In this regard, the Veteran consistently denied delusions and hallucinations as documented in various treatment records.  His thought processes and content were frequently found to be normal.  The record also fails to demonstrate grossly inappropriate behavior, as the Veteran's behavior was frequently observed to be "cooperative" by various treating physicians.  See January 2008 VA treatment note (noting that the Veteran appeared cooperative, contrite and concerned); February 2008 VA examination report; June 2009 VA psychiatry outpatient note (noting cooperative, thoughtful, and interactive behavior); January 2015 VA psychiatry note; March 2015 mental health treatment note (noting cooperative and reasonable behavior); May 2016 DBQ examination report (observing cooperative and engaging behavior).  There have been no legal problems during the appeal. Furthermore, the evidence does not suggest, and the Veteran has not reported, that he suffered from memory loss for names of close relatives, own occupation, or own name at any point during the appeal period.  

Most importantly, the evidence fails to demonstrate that the Veteran suffers from total social or occupational impairment, as the record indicates that he has maintained functional relationships with his family and friends and remained employed as a police officer throughout the appeal period.  He identified his family as his support system in the March 2011 and October 2012 VA treatment notes.  During the May 2016 DBQ examination, he reported that he still lived with his family.  Although he was "very overprotective," he stated that he had "the best interest of his family in mind."  He also reported that he talked to "a handful of Vietnam veterans" to include "via social media" and planned to attend a reunion the following week.  As for employment, he indicated that he was employed as a police officer "doing paperwork" and that he "use[d] work as a way to . . . cope," failing to demonstrate total occupational impairment.   Further, "employability" was found as "strengths" in October 2008, November 2009, and February 2011 VA treatment notes.  Consequently, the Board finds that the Veteran's symptomatology does not result in total occupational or social impairment, as required for a 100 percent rating.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  However, the Board finds that his symptomatology has been stable throughout this appeal period.  Therefore, assigning staged ratings for PTSD is not warranted in the instant case.  

In sum, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating, but no higher, is warranted for PTSD during the entire appellate period. 

Extraschedular Consideration 

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of regular scheduler standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  A higher rating was contemplated in this decision and rejected as his symptoms did not more closely approximate the 100 percent rating.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to the second factor to consider whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  See also Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("[T]he Board is required to address whether referral for extraschedular consideration is warranted for veteran's disability on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."). Here, however, the Veteran has not alleged, and the record does not otherwise demonstrate, that an unusual or exceptional disability picture exists as a result of the combined effects of his service-connected disabilities, rendering inadequate the schedular criteria.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that every claim for a higher rating includes a claim for a total rating based on individual unemployability (TDIU) where a Veteran claims that his service-connected disability prevents him from working.  The record establishes that the Veteran is currently employed as a police officer.  The evidence does not suggest, and the Veteran does not allege, that he is unemployable as result of his service-connected PTSD.  As such, the Board finds that Rice is not applicable to the current appeal and any further discussion of an issue of entitlement to TDIU is not necessary.  See Rice, supra. 





ORDER

For the entire appellate period, a 70 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In Correia v. McDonald, 28 Vet.App. 158, 169-70  (2016), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion as well as in weight-bearing and nonweight-bearing, pursuant to 38 C.F.R. § 4.59.  In May 2016, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination for evaluation of his knees.  However, the May 2016 DBQ report does not contain range of motion testing results on passive motion or in nonweight-bearing, as required under 38 C.F.R. § 4.59, and the examiner does not explain why such testing could not be conducted or was unnecessary.  Therefore, the report does not comply with Correia, 8 Vet.App. at 169-70, and the Board finds that a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent and severity of his service-connected residuals of a right knee injury and chronic left knee sprain with minimal degenerative joint disease.  

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion.  

The examination must include testing results on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's both knees, i.e., the extent of the his pain-free motion, and in terms of impediments to work related tasks.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above actions, to include any other development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


